Citation Nr: 0503009	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-07 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

(The issue of Entitlement to an initial rating higher than 60 
percent for asthma is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant-Veteran and his wife




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978, and again from April 1980 to January 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, among other things, granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable evaluation thereto.  The 
veteran appealed that decision, asserting that a compensable 
evaluation should be assigned for his hearing loss 
disability.

The Board first considered this issue on appeal in February 
2001.  At that time, however, a remand for additional 
development and compliance with the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) was required.  Unfortunately, the issue 
has been returned to the Board without proper completion of 
all development requested.  Thus, this appeal must now be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The record reflects that the veteran's claim here on appeal 
was remanded by the Board for compliance with the VCAA.  A 
letter was sent to the veteran in May 2001, advising him of 
the newly enacted law and all of his rights and 
responsibilities with respect to the VCAA and the development 
of his claim on appeal.  The letter, however, advised the 
veteran of the evidence necessary to substantiate a claim of 
entitlement to service connection benefits as opposed to the 
evidence necessary to substantiate a claim of entitlement to 
a higher disability rating.  As such, the May 2001 VCAA 
notice is defective.  Unfortunately, the Board does not have 
the authority to cure the procedural defect presented in this 
case.  See Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, this matter must be remanded to the RO so that 
proper notice may be given to the veteran and any additional 
development deemed necessary to assist the veteran in 
substantiating his claim may be performed.

Additionally, the Board notes that disability evaluations are 
determined by the application of the schedule of ratings 
which is based on average impairment of earning capacity.  
See 38 U.S.C.A. § 1155.  Where entitlement to compensation 
has been established and a higher initial disability rating 
is at issue, the level of disability at the time entitlement 
arose is of primary concern.  Consideration, however, must 
also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The record shows that the Board also remanded the issue here 
on appeal so that a VA examination could be performed to 
determine the severity of the veteran's hearing loss 
disability.  The only evidence of the veteran having 
undergone audiologic examination, however, is a test report 
submitted by the veteran showing evaluation during treatment 
in August 2001.  Not only is this report not the result of 
the examination ordered by the Board, it is now three years 
old and cannot be used to accurately rate the veteran's 
current disability.  Accordingly, this matter must again be 
remanded to ensure that the severity of the veteran's hearing 
loss is properly evaluated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Finally, the Board notes that in September 2002 the veteran 
submitted a request for a personal hearing before an RO 
hearing officer.  It is unclear whether this request pertains 
to the issue here on appeal.  Thus, upon remand, the veteran 
should clarify his request for a hearing.


Therefore, this matter is REMANDED for the following action:

1.  The RO should send the veteran notice 
of his rights and responsibilities with 
respect to his claim of entitlement to a 
compensable rating for bilateral hearing 
loss in compliance with the VCAA and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his bilateral hearing 
loss.  All indicated tests and studies 
should be accomplished and the findings 
should then be reported in detail.  The 
veteran is hereby notified that it is his 
responsibility to report for scheduled 
examinations and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2003).  

3.  The RO should seek clarification from 
the veteran as whether he desires a 
personal hearing before either the RO or 
the Board with respect to the issue here 
on appeal.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







